Exhibit 10.1
 


SEPARATION AND GENERAL RELEASE AGREEMENT


This Separation and General Release Agreement (“Agreement”) is between me,
Warren Boley (for myself, my spouse, family, agents, and attorneys) (jointly,
“me” or “I”) and Aerojet Rocketdyne, Inc. (the “Company”).


1.            Recitals:  I am currently employed by the Company, and it is now
the desire and intention of both me and the Company to terminate the employment
relationship.  The Company agrees to provide me with certain compensation that I
would not otherwise be entitled to receive upon the termination of my employment
with the Company, and to settle and resolve all potential claims and disputes
which I have or may have against the Company and Released Parties. Therefore, in
consideration of my promises made herein, the Company and I agree as follows:
 
2.            Termination of Employment and Board Seats:
 
a.           Effective February 13, 2015 (“Termination Date”), my employment
with the Company and its parent, subsidiary, and affiliated entities is
terminated.  My termination will be classified as a termination without
cause.  I will not apply for employment with the Company in the future in any
position or capacity, and I will not be reemployed by the Company in the future.
 
b.           The Company will pay me my 2014 STIP, in the amount of Two Hundred
Seventy Thousand Seven Hundred Eighty-four Dollars ($270,784), at the same time
as STIP payments are paid to the Company’s executives generally.  This payment
will be made to me even if I do not sign this Agreement.  I will not be eligible
for a STIP payment for 2015.
 
c.           Effective February 13, 2015, I will cease to be a Director of the
following entities and will cease to hold any position whatsoever on their
respective Boards of Directors:  Aerojet International, Inc., Aerojet
Investments Ltd., Aerojet Ordnance Tennessee, Inc., Aerojet Rocketdyne of DE,
Inc., Aerojet Rocketdyne, Inc., Arde, Inc., Arde-Barinco, Inc., Chemical
Construction Corporation, Cordova Chemical Company, Cordova Chemical Company of
Michigan, GT & MC, Inc., and TKD, Inc.
 
3.            Acknowledgments:  The Company’s agreement to provide any
consideration under this Agreement is also specifically conditioned on my
representations that:
 
a.           I have not suffered any on-the-job injury for which I have not
already filed a claim;


b.           I have properly reported all hours that I have worked and I have
been paid all wages, overtime, commissions, compensation, benefits, and other
amounts that the Company or any Released Party should have paid me in the past,
except for unpaid amounts or benefits expressly payable under the terms of this
Agreement; and
 
c.           I further represent and agree that as of the date I signed this
Agreement, I have taken all steps required of me, or required of the Company
with respect to matters of which I am aware, to comply with the provisions of
the Sarbanes-Oxley Act (“SOX”) and to provide accurate quarterly SOX 302
Certifications.  I am not aware of any instance in which the Company, GenCorp
Inc., or any company listed in Section 2 has not complied with SOX.
 
Initials:
Boley: WMB
Company:  EAZ
 
 
1

--------------------------------------------------------------------------------

 


4.            Separation Benefits – Consideration by the Company:  If I sign and
do not revoke this Agreement, in return for my promises and acknowledgments
herein, the Company will provide me with the following Separation Benefits set
forth in this Section, which consideration I would not otherwise be entitled to
receive, and which consideration is conditioned on my signing this
Agreement.  By signing and not revoking I will receive the following Separation
Benefits:


a.           Long-term Incentive Plan (“LTIP”):
 
                                              i.            The Company will
accelerate the vesting of the 24,939 performance shares that would otherwise be
subject to vesting based on the Company’s fiscal 2015 performance to the date
following the last date that I may revoke my execution of this Agreement; and
 
                                              ii.           Even though my
employment with the Company has terminated, the Company will amend the 50,000
time-based shares from my initial offer letter that were scheduled to vest July
23, 2015 so as to accelerate the vesting to the date following the last date
that I may revoke my execution of this Agreement.
 
                                              iii.          I will forfeit all
of my other equity awards, including but not limited to:  (a) up to 6,650 shares
from the November 2013 grant that have a November 22, 2016 vesting date; (b) up
to 42,329 shares from the March 2014 grant that have a vesting date in January
2017 based on the Company’s 2016 performance; and (c) 7,055 shares from the
March 2014 grant that have an April 7, 2017 vesting date.


b.           Base Salary Continuation:  My regular base salary of Sixteen
Thousand Two Hundred Sixty-three Dollars ($16,263.00) per pay period, less
required withholding and other legal deductions, will be paid out for twenty-six
(26) pay periods, commencing with the Company payroll period in which March 30,
2015 falls.


c.           COBRA Payments:  The Company will pay my monthly COBRA premium
payment for the medical, dental, and vision coverage that I held as of February
13, 2015 through the earlier of (i) twelve (12) months following my Termination
Date; or (ii) the date that I commence other employment and qualify for health
insurance coverage.


d.           Outplacement Services:  The Company will make available to me an
outplacement services package selected and paid by the Company if I notify
Elizabeth Zacharias, Vice President, Human Resources, of my interest in
participating no later than March 23, 2015.


e.           The Company will report all Separation Benefits given to me under
Sections 4.a. through 4.c. of this Agreement on my IRS Form W-2 as required by
applicable law.


f.           The Separation Benefits given to me under Sections 4.a. through
4.d. of this Agreement will not be taken into account in determining my rights
or benefits under any retirement, benefits, or other program.
 
Initials:
Boley: WMB
Company:  EAZ
 
 
2

--------------------------------------------------------------------------------

 


g.           I acknowledge that I am not otherwise entitled to the Separation
Benefits reflected in Section 4, and the Company would not have given me this
settlement absent the representations and promises I am making by signing this
Agreement.  I also acknowledge that nothing in this Agreement will require the
Company to continue any benefit or compensation program, plan, or policy which
it currently maintains for its employees, and the Company may at any time
modify, amend, or discontinue any such program, plan, or policy.


h.           I will forfeit my entitlement to Separation Benefits if I violate
any material term of this Agreement.


i.            Except as expressly provided in Sections 4.a. through 4.c. above,
I will cease to be eligible to participate under any retirement, and other
compensation or benefit plans of the Company or any parent or affiliate upon my
Termination Date.  Thereafter, I will have no rights under any of those plans,
except I will have my legally-mandated rights, if any, to COBRA continuation
coverage as to any Company-provided benefit plan in which I am eligible to
participate.  Any unvested equity awards that I have under the Company’s
long-term incentive programs will expire on the Termination Date, except as
provided in Section 4.a.


j.            Section 409A Compliance:  The Company and I intend that any
amounts or benefits payable or provided under this Agreement comply with the
provisions of Section 409A of the Internal Revenue Code and the Treasury
regulations relating thereto so as not to subject me to the payment of the tax,
interest, and any tax penalty which may be imposed under Code Section 409A.  The
provisions of this Agreement shall be interpreted in a manner consistent with
such intent.  In furtherance thereof, to the extent that any provision hereof
would otherwise result in my being subject to payment of tax, interest, and tax
penalty under Code Section 409A, the Company and I agree to amend this
Agreement, to the extent possible, in a manner that brings this Agreement into
compliance with Code Section 409A and preserves to the maximum extent possible
the economic value of the relevant payment or benefit under this Agreement to
me.  I understand that the Company does not warrant or guarantee any specific
tax treatment, and I hereby release and hold harmless the Company, its
directors, officers, and stockholders from any and all claims that may arise
from or relate to any tax liability, penalties, interest, costs, fees, or other
liability incurred by me as a result of the application of Code Section 409A.


5.            General Release of All Claims:  As a material inducement to the
Company to enter into this Agreement, I agree as follows:


a.           Release of Claims:  I irrevocably and unconditionally release all
of the Claims described in Section 5.b. that I have had, now have or may have
against the Released Parties listed in Section 5.d., except those excluded by
Section 5.e. of this Agreement.


b.           Claims Released:  The Claims I am releasing under this Agreement
include all known and unknown claims, promises, causes of action, or similar
rights of any type that I presently may have, have had or in the future have
based upon any act or omission arising on or before the date I sign this
Agreement (“Claims”) with respect to any Released Party listed in Section
5.d.  I understand that I am releasing any and all claims that might arise under
national, state, or local laws (including statutes, regulations, other
administrative guidance, and common law doctrines), including but not limited to
the following:
 
Initials:
Boley: WMB
Company:  EAZ
 
 
3

--------------------------------------------------------------------------------

 


Anti-discrimination statutes as amended, such as the Age Discrimination in
Employment Act of 1967, which prohibits discrimination based on age; Title VII
of the Civil Rights Act of 1964 and Sections 1981 and 1983 of the Civil Rights
Act of 1866, which prohibit discrimination based on race, color, national
origin, religion, and/or sex; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; the Americans with Disabilities Act and state
and local laws, which prohibit discrimination based on disability and failure to
reasonably accommodate disability; the California Fair Employment and Housing
Act; and any other federal, state, or local laws which prohibit retaliation,
discrimination, and harassment in employment on the basis of actual or perceived
race, color, religion, sex, sexual orientation, ancestry, national origin,
physical or mental disability or medical condition, marital status or age, or
association with a person who has, or is perceived to have, any of those
characteristics, or failure to accommodate pregnancy, disability, religious
observance or any other legally protected characteristic, status, or activity.
 
Federal and state employment statutes as amended, such as the WARN Act, which
requires that advance notice be given of certain work force reductions; the
Employee Retirement Income Security Act of 1974, which, among other things,
protects employee benefits; the Occupational Safety and Health Act of 1970,
which protects employee health and safety; the Family and Medical Leave Act,
which mandates certain leaves of absence; the Fair Labor Standards Act, which
regulates minimum wages, overtime, and other aspects of pay and work hours; the
National Labor Relations Act, which protects employees from unfair labor
practices and provides rights for protected activity; the California Labor Code,
which regulates wages, hours, and other working conditions; and any other
federal laws relating to employment, such as veterans’ reemployment rights laws.
 
Other laws as amended, such as any federal, state, or local laws restricting an
employer’s right to terminate employees, or otherwise regulating employment;
enforcing express or implied employment contracts; requiring an employer to deal
with employees fairly or in good faith; prohibiting retaliation or retaliatory
actions; providing recourse for alleged wrongful discharge, demotion, failure to
promote or transfer, or loss of seniority; providing recourse for any tort,
physical or personal injury, intentional and negligent infliction of emotional
distress, fraud or false promise, negligent misrepresentation, promissory
estoppel, interference with contract or prospective economic advantage, or
defamation; providing compensatory damages, punitive damages, interest, costs,
or attorneys’ fees; and/or allowing similar or related claims.
 
c.           Unknown Claims:  I understand that I am releasing Claims that I may
not know about.  That is my knowing and voluntary intent even though I recognize
that someday I might regret having signed this Agreement.  Nevertheless, I am
assuming that risk and I agree that this Agreement will remain effective in all
respects in any such case.  I expressly waive and release all rights I might
have under any law that is intended to protect me from waiving unknown Claims
(such as California Civil Code Section 1542).  I understand the significance of
doing so.  California Civil Code Section 1542 states:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
 
Initials:
Boley: WMB
Company:  EAZ
 
 
4

--------------------------------------------------------------------------------

 
 
d.           Released Parties:  The Released Parties are (i) the Company; (ii)
its current and former parent, subsidiary, and affiliated entities, including
Gencorp.; and (iii) with respect to each entity referenced in (i) and (ii),
their predecessors and successors.  The Released Parties further include all of
the past, present, and future directors, officers, and employees in their
official and in their individual capacities; all stockholders, trustees, owners,
attorneys, representatives, assigns, agents, insurers, employee benefit programs
(and the trustees, administrators, fiduciaries, and insurers of such programs)
of each entity listed in (i) through (iii) in this subsection, and any other
persons acting by, through, under, or in concert with any of the persons or
entities listed in this subsection, and their successors.
 
e.           Claims Not Released:  It is my intention to release all Claims that
I have or may have, except (i) my right to enforce this Agreement; (ii) my
right, if any, to vested pension and 401(k) benefits; (iii) my right to file an
application or claim for unemployment insurance benefits; (iv) my right to
recover on claims I have tendered for payment under medical, dental, vision and
disability insurance plans; (v) my right to COBRA healthcare benefits for which
I must pay if I am qualified and interested; (vi) any rights I may have under
applicable workers’ compensation laws that I cannot release as a matter of law;
and (vii) any claim under the Age Discrimination in Employment Act of 1967 based
upon any act that occurs (or failure to act that occurs) after the date this
Agreement is signed by me.  I also understand that this Agreement does not
release claims that cannot be released as a matter of law, but only to the
extent that they cannot be released as a matter of law.
 
6.            Challenge to Validity, Truthful Testimony Under Oath and
Communication with Government Agency:  Nothing in this Agreement, including but
not limited to the provisions in Sections 7.e. and 7.f. below, (a) limits or
affects my right to challenge the validity of this Agreement, including a
challenge under the Age Discrimination in Employment Act of 1967 or Older
Workers Benefit Protection Act; (b) in any way interferes with my right and
responsibility to give truthful testimony under oath; or (c) precludes me from
participating in an investigation, filing a charge, or otherwise communicating
with any federal, state, or local government office, official or agency,
including but not limited to the Equal Employment Opportunity Commission,
Department of Labor, and National Labor Relations Board.  However, I promise
never to seek or accept any damages, remedies, or other relief for me personally
with respect to any Claims released by Section 5 of this Agreement.


7.            Representations and Promises:  As a material inducement to the
Company to enter into this Agreement, I acknowledge and agree to each of the
following material representations:
 
a.           Return of the Company’s Property:  I have returned all of the
Company’s property of any kind, including without limitation, both originals and
all copies of electronic and printed documents and other records (whether
prepared by me or others), computer software, computer equipment, mobile or
smartphones, credit cards, keys, badges, and any other materials or personal
property belonging to the Company that I had in my possession or control.  I
have cleared all expense accounts, repaid everything that I owe the Company,
including but not limited to employee loans, relocation and/or education
reimbursement expenses, and all amounts I personally owe on Company-provided
credit cards or accounts (such as cell phone accounts).
 
Initials:
Boley: WMB
Company:  EAZ
 
 
5

--------------------------------------------------------------------------------

 
 
b.           Receipt of All Wages, Benefits, and Reimbursements Owed to
Me:  Before I signed this Agreement, the Company had paid all wages,
commissions, bonuses, incentive pay, other forms of compensation, benefits,
expense reimbursements, accrued but unused vacation, and all other monies that
it owed to me, other than the payments promised to me under Section 4 of this
Agreement.
 
c.           No Reliance on Representations Not in This Agreement:  I am not
relying on any representations that are not contained in this Agreement.
 
d.           No Assignment of Claims:  I have not assigned or given away any of
the Claims I am releasing.
 
e.           Representation That I Have Not Filed Any Claim and Agreement to
Withdraw or Dismiss All Proceedings:  I represent that I have not filed any
Claim against any of the Released Parties listed in Section 5.d. that has not
previously been resolved to my satisfaction, and I am not aware of any lawsuit,
complaint, charge, action, compliance review, investigation, or proceeding
asserting any Claim that I have released.  I agree that if I ever learn of one,
I will promptly dismiss it or withdraw from it with prejudice and waive my right
to any monetary recovery except as provided in Section 4.  I further agree that
I will not pursue or accept any further benefit or consideration from any source
whatsoever with respect to any Claim against the Company or any of the Released
Parties.  To the extent permitted by law, I promise not to consent to become a
member of any class or collective group, or a party to any multi-party action or
proceeding, in which any Claim released by this Agreement is asserted against
the Company or any of the Released Parties.  If I am made a member of a class or
collective group in any such class, collective or multi-party action or
proceeding without my prior knowledge and consent, I agree to opt out of the
class and/or collective group at my first opportunity to do so.
 
f.           Cooperation:  Both before and after my Termination Date, I agree to
(i)  cooperate with the Company regarding the transition of my work
responsibilities; (ii) cooperate with the Company and the Released Parties and
their counsel and assist them in any litigation, proceeding, or dispute
involving any of them with respect to matters that were within my knowledge or
responsibility during my employment with the Company; and (iii) make myself
available for questions relating to my services for and employment with the
Company.  I agree (i) to meet with the Company’s representatives, its counsel,
or other designees at mutually convenient times and places with respect to any
items within the scope of this subsection; (ii) to provide truthful testimony to
any court, agency, or other adjudicatory body; (iii) to notify the Company
within three (3) business days if I am contacted by any adverse party or by any
representative of an adverse party; and (iv) not to assist any adverse party or
any adverse party’s representatives, except as may be required by law, provided,
however, that nothing in this subsection shall in any way limit my right and
responsibility to give truthful testimony under oath or to interfere with my
rights under Section 6 of this Agreement.
 
g.           Trade Secrets and Confidential Information:  I acknowledge that
during my employment, I may have had access to trade secrets and confidential
information about (i) the Company; (ii) its parent, subsidiary, and affiliated
entities; (iii) the customers and third parties of the entities listed in (i)
and (ii) who provided information in confidence and may possess other
proprietary rights; and (iv) the products, services, employees, customers, and
methods of doing business, including but not limited to files, customer lists,
pricing lists, financial information, technical data, marketing information and
plans, legal issues, employee information, employee relations issues, employee
complaints and/or grievances, information related to employee compensation, and
business processes of the entities listed in (i) through (iii).  I agree that I
will not disclose any information relating to the trade secrets or confidential
information of the entities listed in (i) through (iii) which has not already
been disclosed to the general public, and I will not retain any copies,
duplicates, reproductions, or excerpts of same.  The provisions of my Employee
Proprietary Information and Inventions Agreement, attached hereto as Exhibit A,
and any other written agreements I entered into with the Company pertaining to
patents, confidential information, trade secrets, and the like shall remain in
full force and effect and are incorporated into this Agreement.
 
Initials:
Boley: WMB
Company:  EAZ
 
 
6

--------------------------------------------------------------------------------

 
 
h.           Nonsolicit and Noncompete: In consideration of the benefits
provided herein, I agree to abide by the restrictions set forth in (i) and (ii)
below:
 
                                              (i)          For the period I am
receiving base salary continuation under Section 4.b. of this Agreement, I will
not, without the prior written consent of the Company, directly or indirectly:
(1) solicit or encourage any employee or consultant of the Company or any of its
parent, subsidiary, or affiliated entities to terminate his/her employment or
contractual relationship or accept any other employment; or (2) provide any
information regarding any employee or consultant of the Company or any of its
parent, subsidiary, or affiliated entities, and any predecessor thereto, to any
person, including, but not limited to recruiters and prospective employers.
 
                                              (ii)         For the period I am
receiving salary continuation under Section 4.b. of this Agreement, I will not
compete with the business of the Company or any of its parent, subsidiary, or
affiliated entities, directly or indirectly, including without limitation
managing, being employed by, controlling, or operating any competing business.


i.            Remedies for Breach of Sections 7.g. and 7.h.:  In addition to any
other remedies or relief that may be available, I agree that the minimum damages
for each breach of Section 7.g. or 7.h. will be a liquidated sum equal to the
attorneys’ fees each Released Party incurs as a result of the breach, which is a
reasonable estimate of the value of the time the Released Party is likely to
have to spend seeking a remedy for the breach.  I further agree that the Company
would be irreparably harmed by any actual or threatened violation of this
Agreement that involves disclosures or disclosure or use of confidential
information or trade secrets or solicitation of employees, customers, or
suppliers, and that the Company would be entitled to an injunction prohibiting
me from committing any such violation.


j.            False Claims Representations and Promises: I have disclosed to the
Company any information, including electronically stored information and
documents, I have concerning any conduct involving the Company or any parent,
subsidiary, or affiliated entity that I have any reason to believe may be
unlawful or that involves any false claims to the United States.  I promise to
cooperate fully in any investigation the Company or any affiliate undertakes
into matters occurring during my employment with the Company or any
affiliate.  I understand that nothing in this Agreement prevents me from
cooperating with any U.S. government investigation.  In addition, to the fullest
extent permitted by law, I hereby irrevocably assign to the U.S. government any
right I might have to any proceeds or awards in connection with any false claims
proceedings against the Company or any parent, subsidiary, or affiliated entity.


k.           My Representations:  All of the representations I am making in this
Agreement are true.  If I initially did not think any representation I am making
in this Agreement was true or if I initially was uncomfortable making it, I
resolved all my doubts and concerns before signing this Agreement.
 
Initials:
Boley: WMB
Company:  EAZ
 
 
7

--------------------------------------------------------------------------------

 


l.           Non-Disparagement:  To the extent permitted by law, I agree that I
will not provide information or make any statement to the “media” (or any
representative of the media) regarding the Company or any Released Party that
criticizes, denigrates, or otherwise disparages the Company or any other
Released Party.  The term “media” includes but is not limited to radio,
television, film, internet, and social media such as Twitter and Facebook.  I
further agree that I will not make any written statement, or cause anyone else
to make any written statement, to anyone that criticizes, denigrates, or
otherwise disparages the Company or any other Released Party, or that impairs
the goodwill, reputation, or business of the Company or the Released
Parties.  This Section does not in any way interfere with my right and
responsibility to give truthful testimony under oath or to any government
agency.
 
8.            Arbitration of Disputes:  The terms of my Mutual Agreement to
Arbitrate Claims, which is attached hereto as Exhibit B, remains in full force
and effect, is incorporated into this Agreement, and is applicable to any
dispute arising under this Agreement.
 
9.            Disputes:  The prevailing party in any dispute arising out of this
Agreement will be entitled to recover from the other party all reasonable
attorneys’ fees and related costs and expenses incurred in the prosecution or
defense of such dispute or claim.
 
10.          No Admission of Wrongdoing by Any Party:  This Agreement is not an
admission of wrongdoing by the Company or any other Released Party, nor is it an
admission of any wrongdoing by me.
 
11.          Binding on Heirs, Executors, Successors, and Assigns:  This
Agreement will be binding upon me and upon the Company, and upon our respective
heirs, executors, successors, and assigns.
 
12.          Governing Law, Jurisdiction, and Venue:  This Agreement will be
governed by and construed according to federal law and the laws of the State of
California applicable to contracts made and to be performed entirely within
California.  Exclusive jurisdiction and venue for any dispute, claim, or action
related to this Agreement shall be in Sacramento County, California.
 
13.          Severability:  If a court or other binding legal authority finds
that any provision in this Agreement is invalid, the invalidity will not affect
other provisions or applications of the Agreement which can be given effect
without the invalid provisions or applications.
 
14.          Entire Agreement:  This Agreement is the entire agreement relating
to any Claims or future rights that I might have with respect to the Company and
the Released Parties.  This Agreement supersedes any prior agreements,
understandings, obligations, or representations between the Parties, oral or
otherwise, pertaining to the subject matter of this Agreement; all such prior
agreements, understandings, obligations, or representations are null and void
except the following shall remain in full force and effect, and I will continue
to be bound by their terms:  my Employee Proprietary Information and Inventions
Agreement attached hereto as Exhibit A, and my Mutual Agreement to Arbitrate
Claims attached as Exhibit B, as well as the Company’s policies on Business
Conduct and Conflict of Interest.  This Agreement only may be amended or
terminated by a written agreement signed by me and by the Company’s Chief
Executive Officer on the Company’s behalf.
 
Initials:
Boley: WMB
Company:  EAZ
 
 
8

--------------------------------------------------------------------------------

 
 
15.          Knowing and Voluntary Agreement and Consideration of Release;
Waiver of Rights under the Age Discrimination in Employment Act:  I acknowledge
that, before signing this Agreement, I was given at least twenty-one (21) days
in which to consider this Agreement.  I waive any right I might have to
additional time within which to consider this Agreement.  I further acknowledge
that:  (i) I took advantage of the time I was given to consider this Agreement
before signing it; (ii) I carefully read this Agreement; (iii) I fully
understand all of its terms; (iv) I am knowingly and voluntarily entering into
this Agreement (i.e., free from fraud, duress, coercion, or mistake of fact);
(v) I am receiving valuable consideration in exchange for my execution of this
Agreement that I would not otherwise be entitled to receive; and (vi) the
Company, in writing, encouraged me to discuss this Agreement with my attorney
(at my own expense) before signing it, I had an adequate opportunity to do so,
and I did so to the extent I deemed appropriate.  I understand that I am not
waiving any claim under the Age Discrimination in Employment Act of 1967 based
upon any act that occurs (or failure to act that occurs) after the date this
Agreement is signed by me.
 
16.          Notices:  I will send any notices or other written documents
required by this Agreement to Elizabeth Zacharias, VP, Human Resources, Aerojet
Rocketdyne, Inc., Building 20-019, Sacramento, California (or its then-current
address listed in public records if it has moved from this address).  The
Company will send any notices or other written documents required by this
Agreement to me at the address I have written below my signature on this
Agreement.
 
17.          My Right to Revoke Agreement:  I understand that I may revoke this
Agreement for a period of up to seven (7) calendar days following the date I
sign this Agreement.  In order to revoke this Agreement, I must deliver or send
by registered mail a signed notice of revocation to Elizabeth Zacharias, VP,
Human Resources, Aerojet Rocketdyne, Inc., at the address set forth in Section
16, no later than the end of the seventh calendar day after the day on which I
signed this Agreement.  In the event I revoke this Agreement, I will not receive
any of the Separation Benefits set forth in Section 4 of this Agreement and none
of its terms will go into effect.
 
18.          Effective Date:  This Agreement will become effective on the eighth
(8th) day after the date that I sign it.
 
Initials:
Boley: WMB
Company:  EAZ
 
 
9

--------------------------------------------------------------------------------

 
 
 
TAKE THIS AGREEMENT HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT.  IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS, AND ITS
ARBITRATION-OF-CLAIMS REQUIREMENT WAIVES YOUR RIGHT TO A JURY TRIAL.  IF YOU
WISH, YOU SHOULD CONSULT YOUR ATTORNEY.  YOU SHOULD TAKE ADVANTAGE OF THE FULL
21-DAY PERIOD YOU ARE BEING GIVEN TO CONSIDER THIS AGREEMENT.
 
YOU MAY REVOKE THIS AGREEMENT IF YOU REGRET HAVING SIGNED IT.  TO DO SO, YOU
MUST DELIVER A WRITTEN NOTICE OF REVOCATION TO ELIZABETH ZACHARIAS, VP, HUMAN
RESOURCES, AEROJET ROCKETDYNE, INC., BUILDING 20-019, SACRAMENTO, CALIFORNIA, NO
LATER THAN THE END OF THE SEVENTH CALENDAR DAY AFTER THE DATE ON WHICH YOU
SIGNED IT.  IF YOU REVOKE THIS AGREEMENT, IT WILL NOT GO INTO EFFECT AND YOU
WILL NOT RECEIVE THE SEPARATION BENEFITS DESCRIBED IN IT.
 
MARCH 23, 2015 IS THE DEADLINE FOR YOU TO DELIVER A SIGNED COPY OF THIS
AGREEMENT TO ELIZABETH ZACHARIAS AT THE ABOVE ADDRESS.  IF YOU FAIL TO DO SO,
YOU WILL NOT RECEIVE THE SEPARATION BENEFITS DESCRIBED IN IT.
 



*DO NOT SIGN THIS AGREEMENT BEFORE THE TERMINATION DATE*
 
 

 
ACCEPTED AND AGREED TO
BY EMPLOYEE:
   
ACCEPTED AND AGREED TO
BY THE COMPANY:
               
I have read, do understand and voluntarily agree to the provisions of this
Agreement.
   
I have read, do understand and voluntarily agree to the provisions of this
Agreement.  I am authorized to sign this Agreement on behalf of the Company.
    /s/ Warren M. Boley, Jr.          
Signature of Employee
    /s/ Elizabeth A. Zacharias          
Signature of Company
    Warren M. Boley, Jr.          
Print Name of Employee
                     
Address:
4081 Errante Dr.    
Elizabeth Zacharias, Vice President Human
         
Resources
    El Dorado Hills, CA 95762                 March 5, 2015          
Date of Signature
   
Date of Employee’s Signature
                   

 
 
Initials:
Boley: WMB
Company:  EAZ
 
 
10

--------------------------------------------------------------------------------

 
 
Exhibit A
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit B
 









































